ENOCH, Justice,
concurring to Supreme Court Order.
I have joined the Court in signing the order in Miscellaneous Docket No. 96-9078. I accept the recommendation and wisdom of requiring soon-to-be and newly licensed attorneys to have specific education in law practice skills (I note we already test applicants on their competence in legal ethics as a part of their bar examination requirements). But while I may accept that the Texas Center for Legal Ethics and Professionalism would be the appropriate body to certify which educational programs meet the standard necessary to satisfy this requirement, I question whether we should go so far as to designate a specific provider and a specific course, as we do in this case, to which the applicants must go to fulfill this new requirement.